The majority opinion places too restrictive an interpretation upon R. C. 2506.03 by seeking to limit the discretionary powers granted hereunder to the Common Pleas Court.
While not intended as a forum for a trial de novo, the function of the trial court as outlined in the statute is to ascertain the correctness of the decision of the administrative board. In making that determination the court reviews the evidentiary presentation and may correct deficiencies apparent on the face of the transcript by receiving additional evidence. The majority opinion suggests that "even if we assume the court below heard additional evidence which would tend to establish the non-conforming use we would be compelled to ignore it. . . ." With that statement, in particular, I cannot agree.
The simple resolution of this case rests in the fact that evidence was not presented, either at the administrative hearing or before the Common Pleas Court, to establish a non-conforming use. In the absence of that evidence, it was error for the trial court to reverse the Board of Zoning Appeals. *Page 175